DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Claim Interpretation
3.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-3, 5-11, 13-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US PG Publication 2015/0064511, as evidenced by Christian US PG Publication 2004/0058242, in view of Sekine US PG Publication 2015/0333304.
Regarding Claim 1, Wang discloses a lithium-ion soft battery (pouch battery, which the skilled artisan would understand is soft, as evidenced by Christian, which states that pouch, envelope, and bag cells are all flexible, para 0013) comprising a battery cell (lithium ion battery) 10 comprising a positive electrode plate comprising a positive current collector (cathode current collector) and a negative electrode plate comprising a negative current collector (anode current collector), each electrode current collector having a current collector area covered by active (electrode) material layers and having uncoated portions serving as thermal tabs (para 0042, Figs 7-8), at least two heat conducting and collecting bodies formed on at least one of the positive and negative electrode plates, e.g. cooling channel 390, each of the heat conducting and collecting bodies being a portion of the positive or negative current collector not coated by the positive or negative active material layer, since 390 is in thermal connection with and can be reasonably interpreted as being part of the current collector 354, the walls of 390 such as exterior walls 382 or 394 being stacked together to form at least one heat converging path since 390 is configured to transmit heat energy into or out of the battery cell (see at least Figs 1-10, paras 0010-0014, 0036-0043, 0056-0057).  Wang discusses the use of a pump or valve to control flow rate of heat transfer fluid through heat transfer channels (para 0038), but Wang does not specifically disclose a fluid-containing pipe connected to the at least one heat converging path.  However, Sekine discloses a battery system having cooling channels (heat converging paths) wherein a fluid-containing pipe 181 is used to convey the cooling fluid from e.g. the refrigerant cooling system in order to provide said fluid to cool the batteries (see e.g. Fig 1, paras KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 2, Wang fails to specifically disclose the type of coolant used, and in particular fails to specifically disclose that the fluid-containing pipe is a pipe containing air conditioning refrigerant or a heat pipe.  However, Sekine teaches that the coolant in the battery system 100 is a refrigerant cooling system such as ethylene glycol or chlorofluorocarbon (see e.g. para 0027-0029), which are both air conditioning refrigerants, and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use the cooling fluid of Sekine in the combined invention of Wang and Sekine in order to provide effective cooling since the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 3, the walls of 390 such as exterior walls 382 or 394 clearly overlap with each other to form the at least one heat converging path (see Fig 10).
Regarding Claims 5 and 6, the walls of 390 such as exterior walls 382 or 394 are disposed at 90 degree angles from one another and are inclined with the positive or negative electrode plates by the same amount (meeting Claim 6), and “bent towards each other” is a product-by-process limitation that is met by said walls since the walls could be bent away from each other and then bent back to the same position (see Fig 10).  
Regarding Claim 7, the walls of 390 such as exterior walls 382 or 394 are oriented in the same direction (e.g. from the plane of the electrode plate) and “bent toward different directions or a single direction” is a product-by-process limitation because of the use of “bent”, and said walls could be bent away from each other and then bent back to the same position.
Regarding Claim 8, the heat dissipation features of Wang within 390 can in some interpretations be considered extensions of the walls (i.e. extension of the heat collecting and conducting bodies) and as shown in Fig. 10, these features are angled from the walls.  Therefore, the can be considered as having an equivalent shape to being bent toward single or different directions , and a portion which is bent being connected to a remaining portion of the at least two heat conducting and collecting bodies which is straight.  
Regarding Claim 9, at least a portion of the at least two heat conducting and collecting bodies defines a plurality of holes or a concave and convex surface since the cooling features within 390 as seen in Fig 10 show holes or concave and convex surfaces.  
Regarding Claim 10, Wang teaches a heat dissipation member disposed between the at least two heat conducting and collecting bodies (the walls as explained above) such as the members shown in Figs 10c-e, which shows crisscrossing interior walls 384/386 or interior cooling fins 398 that increase thermal contact with cooling fluid (see e.g. para 0057).  
Regarding Claim 11, Wang teaches the use of a temperature sensor to sense the temperature of the current collector or electrode in order to provide information to control the flow rate of heat transfer fluid (see e.g. paras 0038-0039).  Wang fails to specifically disclose a heat exchanging device connected to the at least one heat converging path.  However, Sekine teaches the use of a heat exchanging device such as a radiator or condenser to cool the cooling medium after it’s been warmed by absorbing heat from battery cells (see e.g. para 0029).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to connect a heat exchanger to the at least one KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Wang modified by Sekine does not teach a temperature sensor disposed on the heat exchanging device. However, the skilled artisan would have found it obvious to place a temperature sensor of Wang on the heat exchanger of Wang modified by Sekine in order to detect the temperature of cooling fluid to determine if it is cool enough to be returned to the cooling channel since the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 13, Wang teaches the use of an insulating and protective encasement material 470 such as plastic on a surface of each of the at least two heat conducting and collecting bodies (see Fig 12 and para 0060).
Regarding Claim 14, the at least one heat converging path is disposed around the entire perimeter of the battery including at an end of the lithium-ion soft battery having the positive electrode tab, at the end opposite to the positive electrode tab and at a side of the lithium-ion soft battery (see Fig 10a).  The end of the battery having the electrode tabs has the heat converging path disposed at the edges of the end but not along the entire end.
Regarding Claim 15, a single cell of Wang modified by Sekine has one heat converging path and so the “when” clause of the claim is not required to be met by the prior art because there is only one path.
Regarding Claim 18, considering Fig. 10 of Wang, the at least two heat conducting and collecting bodies are recessed with respect to the negative electrode plate 354 (if viewed with the cooling channel projecting downward), and the two external walls of 390 that are oriented orthogonally to the plane of the In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
Regarding Claim 19, Wang teaches the use of a temperature sensor to sense the temperature of the current collector or electrode in order to provide information to control the flow rate of heat transfer fluid (see e.g. paras 0038-0039).  Wang fails to specifically disclose temperature sensor disposed on the at least one heat converging path.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to dispose a temperature sensor on the at least one heat converging path of Wang modified by Sekine in order to detect the temperature of cooling fluid to in order to provide information to control the flow rate of heat transfer fluid since the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
5.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US PG Publication 2015/0064511 in view of Sekine US PG Publication 2015/0333304, as applied to Claim 1, and further in view of Pfeiff US PG Publication 2018/0241103.
Regarding Claim 4, Wang modified by Sekine discloses the claimed lithium ion soft battery as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Wang modified by Sekine does not specifically disclose that the at least two heat conducting and collecting bodies are connected together by welding, bolting, or riveting. However, Pfeiff discloses a battery cooling system wherein the coolant KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Regarding Claim 12, Wang modified by Sekine does not specifically disclose that the at least one heat converging path and the heat exchanging device are connected by welding, bolting, gluing, or riveting.  However, Pfeiff discloses a battery cooling system wherein the coolant channel is formed from parts that are connected by welding or tight adhesive bonding (see e.g. Fig 2 and para 0034).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use welding to connect the at least two heat connecting bodies of Wang modified by Sekine by welding or gluing (adhesive bonding) because Pfeiff teaches this method and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
6.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US PG Publication 2015/0064511 in view of Sekine US PG Publication 2015/0333304, as applied to Claim 1, and further in view of Prochazka US PG Publication 2013/0177786.
Regarding Claim 16, Wang modified by Sekine discloses the claimed lithium ion soft battery as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Wang modified by Sekine discloses wherein each of the at least two heat conducting and collecting bodies protrudes from the positive electrode plate, portions of which (i.e. the heat dissipation features of Wang within 390) are inserted into cooling fluid since they are within the cooling channel, but Wang modified by Sekine does KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).  In the modified invention of Wang, Sekine, and Prochazka, the heat dissipation features of 390, would be inserted into electrolyte since electrolyte would be the cooling fluid.
Regarding Claim 17, the skilled artisan would understand that the cooling features inserted into the electrolyte of Wang modified by Sekine and Prochazka would be interpreted as heat exchangers since they provide heat exchange from fluid to the outside of the system, and the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729